                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

GETTING GRACE FILM, LLC a/k/a
GETTING GRACE, LLC                                                           PLAINTIFF

V.                                  CASE NO. 5:20-CV-5179

HANNOVER HOUSE, INC.;
MEDALLION RELEASING, INC.;
ERIC F. PARKINSON; and
D. FREDERICK SHEFTE                                                       DEFENDANTS


                                    ORDER OF DISMISSAL

       IT APPEARING to the Court that the matter has been settled, counsel for all parties

having so advised the Court, it is ORDERED that the case be, and it is hereby,

DISMISSED WITH PREJUDICE, subject to the terms of the settlement agreement.

       If any party desires to make the terms of settlement a part of the record herein,

those terms should be reduced to writing and filed with the Court within thirty (30) days

from the file date of this Order.

       The Court retains jurisdiction to vacate this Order and to reopen the action upon

cause shown that settlement has not been completed and that a party wishes this Court

to enforce the settlement agreement specifically.

       IT IS SO ORDERED on this 6th day of July, 2021.


                                                 /s/ Timothy L. Brooks
                                                 TIMOTHY L. BROOKS
                                                 UNITED STATES DISTRICT JUDGE
